Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #012


FROM: CLERK OF SUPREME COURT OF LOUISIANA

The Opinions handed down on the 13th day of March, 2018, are as follows:

BY CRICHTON, J.:


2017-O-2008        IN RE: JUSTICE OF THE PEACE JEFF SACHSE WARD 1, LIVINGSTON PARISH
                   STATE OF LOUISIANA

                   Upon review of the findings and recommendations of the Judiciary
                   Commission, and considering the record filed herein, we find
                   respondent has violated Canons 1 and 2A of the Code of Judicial
                   Conduct, and hereby suspend respondent without pay for six
                   months. Respondent must also pay to the Commission $3,040.02 in
                   costs.

                   JOHNSON, C.J., concurs.
03/13/18

                  SUPREME COURT OF LOUISIANA

                               NO. 2017-O-2008

   IN RE: JUSTICE OF THE PEACE JEFF SACHSE, WARD 1,
        LIVINGSTON PARISH, STATE OF LOUISIANA

             JUDICIARY COMMISSION OF LOUISIANA



CRICHTON, J.

      This disciplinary proceeding was instituted by the Judiciary Commission of

Louisiana (“Commission”) against respondent, Justice of the Peace Jeff Sachse,

Ward 1, Livingston Parish, State of Louisiana.       The matter arose out of an

anonymous complaint lodged against respondent in April 2013, alleging that he was

arrested on several occasions for domestic abuse and simple battery of his now ex-

wife, Lisa Rabalais. The Commission has alleged that respondent’s conduct violated

Canons 1 (a judge shall personally observe high standards of conduct so that the

integrity and independence of the judiciary may be preserved) and 2A (a judge shall

respect and comply with the law and shall act at all times in a manner that promotes

public confidence in the integrity and impartiality of the judiciary) of the Code of

Judicial Conduct. For the reasons set forth below, we find respondent has violated

the aforementioned Canons as alleged by the Commission, suspend respondent

without pay for six months, and order him to reimburse and pay to the Commission

$3,040.02 in costs.

              FACTUAL AND PROCEDURAL BACKGROUND

      Respondent, who is not a lawyer, was elected to the office of justice of the

peace in September 1996. He has served continuously since that time. Respondent

and his wife, Lisa Rabalais, were married in 1982 and are the parents of three adult
children. On August 10, 2012, Ms. Rabalais moved out of the matrimonial domicile

in Denham Springs. While Ms. Rabalais was packing her belongings into the car,

the police were summoned to the home in response to complaints by Ms. Rabalais

that respondent had grabbed her by the shirt to prevent her from leaving. On August

17, 2012, Ms. Rabalais filed a Petition for Protection from Domestic Abuse in the

21st Judicial District Court, citing the August 10th incident. She also alleged that

respondent repeatedly contacted her after the incident “by phone[,] email and 3rd

parties to get [her] to talk to him” and that he also made “threats” through her places

of employment “trying to find [her] to talk.” 1

          Based on Ms. Rabalais’ petition, Judge M. Douglas Hughes issued a

Temporary Restraining Order (“TRO”) that directed respondent not to, among other

things, “abuse, harass, stalk, follow, or threaten” Ms. Rabalais. The order also

specifically directed respondent not to contact Ms. Rabalais, go within one hundred

yards of her residence or her personally, and to stay away from her places of

employment. The TRO was in effect from August 17, 2012 to November 17, 2012.2

On August 27, 2012, respondent was personally served with a certified copy of the

TRO. Respondent has admitted that he subsequently violated the TRO in the

following instances:

          (1) By installing a GPS tracking device on the community owned vehicle, a

2012 Chrysler 200, without Ms. Rabalais’ knowledge or consent, in order to

“aggravate” her;3




1
 On August 28, 2012, Ms. Rabalais filed a petition for divorce. The divorce was granted on July
22, 2013.

2
    The Petition for Protection from Abuse was ultimately dismissed for lack of proof.

3
 The evidence indicates that respondent purchased the GPS device on September 25, 2012. It was
discovered by Ms. Rabalais on her vehicle on or about November 28, 2012.


                                                  2
          (2) On December 3, 2012, respondent was aware that Ms. Rabalais was

working her second job as a personal care attendant for a handicapped person who

lived in the Collins Place Subdivision, located in unincorporated Livingston Parish.

After Ms. Rabalais left the client’s home, respondent pulled into the subdivision in

front of Ms. Rabalais’ vehicle, got out of his vehicle, and attempted to speak to Ms.

Rabalais. Respondent stated that “they needed to talk,” and then Ms. Rabalais drove

away.        Respondent’s conduct violated La. R.S. 14:40.2, the statute defining

stalking. 4 As a result of a complaint made to the Livingston Parish Sheriff’s Office,

respondent was arrested for stalking on December 4, 2012.

          (3) On February 6, 2013, respondent took the community owned vehicle, a

2012 Chrysler 200, without the knowledge or consent of Ms. Rabalais, for the

purpose of harassing her,5 in violation of the statute defining stalking.

          Respondent is also charged with violating the TRO in the following instances,

which are not admitted:

          (1) The Carroll Baptist Church incident – at the time of the issuance of the

TRO, Ms. Rabalais was employed as an instructor and bus driver for the Livingston

Activity Center, a facility for handicapped adults. On September 7, 2012, well after

respondent was personally served with the TRO, Ms. Rabalais drove some of the


4
    La. R.S. 14:40.2 provides in pertinent part as follows:

                  Stalking is the intentional and repeated following or harassing of
                  another person that would cause a reasonable person to feel alarmed
                  or to suffer emotional distress. Stalking shall include but not be
                  limited to the intentional and repeated uninvited presence of the
                  perpetrator at another person’s home, workplace, school, or any
                  place which would cause a reasonable person to be alarmed, or to
                  suffer emotional distress as a result of verbal, written, or
                  behaviorally implied threats of death, bodily injury, sexual assault,
                  kidnapping, or any other statutory criminal act to himself or any
                  member of his family or any person with whom he is acquainted.

5
  Ms. Rabalais drove the vehicle to work and parked it in the parking lot, as was her normal practice.
Unbeknownst to Ms. Rabalais, respondent came to the parking lot and took the vehicle. At the
time, respondent was preparing to depart for a trip to Mexico, and he left the vehicle at a friend’s
house while he was out of the country, with the intent to prevent Ms. Rabalais from using the
vehicle during his absence.


                                                    3
Center’s clients to the Carroll Baptist Church. While she attempted to unlock the

door to the church, Ms. Rabalais saw respondent slowly drive by in his older model

Chevrolet pick-up truck.         Ms. Rabalais ran inside, locked the church doors,

concealed herself, and called the Livingston Parish Sheriff’s Office. Ms. Rabalais’

co-worker, Karen Watts, testified during the hearing that she was at the church at the

time in question, saw respondent’s truck, and witnessed Ms. Rabalais’ reaction

(though she did not actually see respondent). For his part, respondent denied that he

was intentionally following or stalking Ms. Rabalais. Instead, respondent testified

that he was on the way to his attorney’s office when, by coincidence, he saw Ms.

Rabalais at the church. Though he described the encounter as pure coincidence,

respondent admitted in his sworn statement that he knew that, as a part of her job,

Ms. Rabalais escorts her clients to the Carroll Baptist Church.6

       (2) The Los Sombreros incident – on October 25, 2012, as Ms. Rabalais was

leaving the Los Sombreros Mexican Restaurant, located in a strip mall shopping

center in Walker, respondent spoke to her and said, “Hey Lisa, funny seeing you

here.” Ms. Rabalais’ friend and co-worker, Velda Thornton, was present and agreed

with Ms. Rabalais’ version of events. Respondent testified that he saw Ms. Rabalais’

car in the parking lot and, after he thought about it, decided to leave the area because

of the TRO. He then saw Ms. Rabalais and decided to say something to her. He

testified, “I can’t swear to exactly what I said, but I’m going to paraphrase and say,

hey, I’m leaving. Basically, I was letting her know that if she was – you know, had

other things to do here, another little shop to go in or whatever, to tend to it, I’m

leaving, you don’t have to worry about me.” (It should be noted that respondent

purchased the GPS tracking device prior to this incident. Nevertheless, he denied

that he used the GPS device to track Ms. Rabalais to the restaurant.)


6
 However, respondent testified that he did not know the actual day of the week when Ms. Rabalais
brought her clients to the church, or the frequency with which she did so.


                                               4
(3) On February 21, 2013, respondent sat in the Chrysler 200 vehicle along Ms.

Rabalais’ bus route with a large sign in the front passenger window which read,

“Please Call Me.” After Ms. Rabalais drove past, respondent pulled up alongside

her in an effort to ensure that Ms. Rabalais viewed the sign. On February 26, 2013,

only five days later, Ms. Rabalais was traveling on her bus route when respondent

once again pulled in front of her while the bus was idling in the turn lane of Highway

190 at Juban Road. In his testimony, respondent denied either incident ever

happened. Based on the February 21, 2013 incident, Ms. Rabalais signed an

affidavit of probable cause to support the issuance of a warrant for respondent’s

arrest for stalking. Respondent was arrested on February 27, 2013.

       On June 20, 2013, respondent was charged with simple battery of Ms.

Rabalais and simple robbery of Ms. Rabalais’ friend, Velda Thornton, based on

events that occurred on August 10, 2012, when Ms. Thornton assisted Ms. Rabalais

in moving out of the matrimonial domicile. 7 Based on these charges, special

conditions were added to respondent’s bond, ordering that he have “no contact” with

Ms. Thornton or Ms. Rabalais. The following incidents occurred after the “no

contact” order was added to respondent’s bond:

       (a) On October 9, 2013, respondent blew his horn and was near Ms. Rabalais

when she was driving a client home near Caraway Road.

       (b) On October 17, 2013, Ms. Rabalais was once again driving her bus when

she noticed respondent traveling in the same direction.




7
 Respondent grabbed Ms. Rabalais by the shirt to prevent her from leaving the home, and he took
Ms. Thornton’s cell phone from her and threw it into a neighbor’s yard. The charge of simple
battery upon Ms. Rabalais was later amended to domestic abuse battery. On July 28, 2014,
respondent was tried before Judge M. Douglas Hughes. At the conclusion of the State’s case, the
court granted a motion for acquittal on the simple robbery charge but denied the motion as to the
domestic abuse battery charge. Following the trial, the court found respondent not guilty of
domestic abuse battery.


                                               5
      (c) On November 18, 2013, Ms. Velda Thornton was driving Ms. Rabalais’

bus route when she had to slam her brakes to avoid a collision with a brown

Chevrolet. She identified the driver as respondent.

      (d) On January 25, 2014, Ms. Rabalais observed respondent staring at her

while she was putting a package in her vehicle at Nawlin’s Sports.

      (e) On February 7, 2014, respondent approached Ms. Rabalais in a Wal-Mart

in Central, Louisiana and said, “I promise I didn’t know you were here and I am

leaving now.”

      (f) On February 20, 2014, respondent followed Ms. Rabalais for

approximately two miles while she was driving her regular bus route.

      For all of these incidents, Ms. Rabalais made a report to the proper police

department.

                            DISCIPLINARY PROCEEDINGS

      As mentioned previously, an anonymous complaint was lodged against

respondent in April, 2013, and a news report of recent felony arrests was posted on

the website of THE LIVINGSTON PARISH NEWS on July 7, 2013, listing respondent as

a person charged with simple robbery.

      After providing the requisite notices of investigation to respondent, the

Commission authorized and issued a Notice of Hearing, containing three counts, on

September 27, 2016. The Commission alleged that respondent’s conduct violated

Canons 1 (a judge shall personally observe high standards of conduct so that the

integrity and independence of the judiciary may be preserved) and 2A (a judge shall

respect and comply with the law and shall act at all times in a manner that promotes

public confidence in the integrity and impartiality of the judiciary) of the Code of

Judicial Conduct. The Commission further alleged that respondent engaged in

persistent and public conduct prejudicial to the administration of justice that brought

the judicial office into disrepute, in violation of La. Const. art. V, § 25(C).

                                           6
      Judge Terri Love was appointed as a hearing officer to conduct proceedings

in this matter pursuant to Supreme Court Rule XXIII, § 29. The Hearing Officer

convened a hearing on March 21-22, 2017. At the beginning of the second day of

the hearing, respondent entered into the record three written admissions regarding

Counts One and Two of the Notice of Hearing, in which he admitted some, but not

all, of the allegations in those counts. (These admissions relate to respondent’s

violations of the TRO, as set forth above.)

      Following the hearing, the Hearing Officer filed findings of fact and

conclusions of law with the Commission. Thereafter, the Commission established a

briefing schedule, as required by Supreme Court Rule XXIII, § 29, and ordered

respondent to appear on August 18, 2017, for questioning by the Commissioners.

On December 1, 2017, the Commission filed its recommendation in this court,

finding that the allegations of misconduct were proven by clear and convincing

evidence and recommending that respondent be suspended without pay for six

months. The matter was then set on this Court’s docket for oral argument pursuant

to Supreme Court Rule XXIII, § 14.

     FINDINGS AND RECOMMENDATION OF THE COMMISSION

      The Commission generally adopted the factual findings made by the Hearing

Officer, as well as the Hearing Officer’s proposed conclusions of fact and law.

Briefly, these conclusions may be summarized as follows:

      There is clear and convincing evidence that respondent violated the TRO with

respect to the incident at Carroll Baptist Church, the placement of a GPS tracking

device on the vehicle in Ms. Rabalais’ possession, and the incident at the Los

Sombreros Mexican Restaurant. By his own testimony, as well as the numerous

exhibits in the record, respondent was distraught and “desperate” after Ms. Rabalais

left him. The Hearing Officer found the testimony of Ms. Thornton and Ms. Rabalais

to be credible. The fact that respondent placed a GPS tracking device on Ms.

                                          7
Rabalais’ vehicle discounts any claims that his encounter at the restaurant was

merely coincidental. This finding is further supported by the number of e-mails and

communications from respondent to Ms. Rabalais prior to the incidents in question.

       By failing to comply with the TRO, respondent failed to personally observe a

high standard of conduct so as to preserve the integrity and independence of the

judiciary, in violation of Canon 1 of the Code of Judicial Conduct, and failed to

respect and comply with the law and to act in a manner that promotes public

confidence in the integrity and impartiality of the judiciary, in violation of Canon

2A. 8 Respondent also engaged in persistent and public conduct prejudicial to the

administration of justice that brought the judicial office into disrepute, in violation

of La. Const. art. V, § 25(C).

       There is clear and convincing evidence that respondent stalked Ms. Rabalais

as defined by La. R.S. 14:40.2. With respect to the Collins Place Subdivision and

February 6, 2013 Chrysler 200 incidents, respondent has admitted that his actions

constituted stalking as defined by the statute. With respect to the incidents on

February 21 and 26, 2013, the Hearing Officer found the testimony of Ms. Rabalais

to be credible and that the evidence was proven by a clear and convincing standard.

Ms. Rabalais’ testimony was specific and corroborates the facts found in the police

report and arrest warrant.

       By violating La. R.S. 14:40.2, respondent failed to personally observe a high

standard of conduct so as to preserve the integrity and independence of the judiciary,

in violation of Canon 1, and failed to respect and comply with the law and to act in




8
  This Court agrees with the Hearing Officer and the Commission that respondent violated Canon
2A, despite the fact that he was never prosecuted or convicted of violating the TRO. This Court
also notes, as did the Hearing Officer and the Commission, that the plain language of the Code of
Judicial Conduct does not require the prosecution or conviction of a crime in order to find judicial
misconduct. Specifically, Canon 2A imposes an affirmative duty upon judicial officers to “respect
and comply with the law,” which respondent failed to do. At a minimum, respondent’s conduct
violates Canon 1, since his harassing behavior fails to uphold “high standards of conduct” and
“fails to promote public confidence in the integrity … of the judiciary.”
                                                 8
a manner that promotes public confidence in the integrity and impartiality of the

judiciary, in violation of Canon 2A. 9 Respondent also engaged in persistent and

public conduct prejudicial to the administration of justice that brought the judicial

office into disrepute, in violation of La. Const. art. V, § 25(C).

       According to La. R.S. 14:79(A)(3), the violation of a protective order includes

the “willful disobedience of … (a) An order issued by any state … judge … that a

criminal defendant stay away from a specific person or persons as a condition of that

defendant’s release on bond.”

       With regard to the incidents that occurred after the “no contact” order was

added to respondent’s bond, the Hearing Officer acknowledged that although it is

entirely possible that one of these encounters may have been a coincidence, the clear

and convincing evidence shows that respondent had a pattern of following and

approaching his former wife on a frequent basis after the June 27, 2013 “no contact”

order was signed. Accordingly, the Hearing Officer found that respondent violated

La. R.S. 14:79(A)(3)(a).

       By violating the special conditions of his bond, respondent failed to personally

observe a high standard of conduct so as to preserve the integrity and independence

of the judiciary, in violation of Canon 1, and failed to respect and comply with the

law and to act in a manner that promotes public confidence in the integrity and

impartiality of the judiciary, in violation of Canon 2A.10 Respondent also engaged

in persistent and public conduct prejudicial to the administration of justice that

brings the judicial office into disrepute, in violation of La. Const. art. V, § 25(C).

       Notwithstanding his many denials regarding his conduct, the Hearing Officer

noted that respondent appeared to be remorseful about his actions toward Ms.


9
 As mentioned, no prosecution or conviction for the crime of stalking is required for the reasons
discussed in note 8, supra.

10
  Again, no prosecution or conviction for the crime of stalking is required for the reasons discussed
in note 8, supra.
                                                 9
Rabalais and embarrassed by his behavior. Although not in any way an excuse for

his actions, respondent’s conduct appeared to stem from his difficulty in moving on

from his marriage and his desire to spark a reconciliation process. On the other hand,

some of respondent’s actions were calculated to “aggravate” and, more troubling,

harass Ms. Rabalais. Furthermore, respondent’s repeated claims that his encounters

with Ms. Rabalais were just a coincidence do not extend to every encounter in this

case, as shown by the placement of the GPS device on Ms. Rabalais’ vehicle.

Finally, respondent’s pattern of harassment of Ms. Rabalais during the course of

over a year and a half shows a pattern of conduct that clearly and unequivocally rises

above the threshold of actionable judicial misconduct despite the lack of any judicial

findings of criminal liability.

      The Hearing Officer also noted that petitioner made admissions that

significantly shortened the hearing, thereby decreasing the expenses associated with

the hearing. The admissions show that respondent has taken responsibility for some

of his most egregious conduct, despite also denying the seriousness of some of his

behavior.

      At his appearance before the Commission, respondent continued to

acknowledge that some of his actions were improper and expressed remorse for this

behavior:

      When one goes through a divorce or something of that nature, I think
      they are subject to do things they otherwise normally would not do. At
      the time, you know, I didn’t look at it from the same perspective that
      I’m looking at it now. ... I do regret those things with the tracking
      device, so forth. I mean, I have to take blame for doing that. ... It was
      a voluntary act. But I knew in my mind I wasn’t, I wasn’t looking at it
      like I was violating anything. Looking back now, I see that. ...

      Anyway, I’d just ask for mercy and maybe if you could just understand
      to some degree that I was desperately trying to reconcile our differences
      in our marriage. Looking back, obviously, it didn’t work and wasn’t
      the proper way to do it, that I am sorry for my actions.




                                         10
      Respondent also testified that at some point he gained closure regarding the

dissolution of his marriage and that he has not communicated with or had any

encounters with his ex-wife for several years, except for a memorial service for his

son in May of this year, during which they were cordial with one another. This

comports with Ms. Rabalais’ testimony at the hearing before the Hearing Officer

that she and respondent no longer communicate.

      The Office of Special Counsel urged the Commission to recommend to the

court that respondent be removed from office. Respondent opposed removal and

requested that the Commission recommend a public censure.                Although the

Commission regarded respondent’s misconduct as very serious, the Commission did

not consider it to be the type of conduct for which a recommendation of removal is

warranted.

      In recommending discipline, the Commission looked to the factors set forth

by this court in In re: Chaisson, 549 So. 2d 259 (La. 1989), and concluded:

      (a) and (b) Respondent’s actions in stalking and harassing his ex-wife,

coupled with his failure to abide by court-ordered protective orders, constitute

serious misconduct. Respondent’s acts of harassment, stalking, and violations of the

law relative to protective orders occurred repeatedly over a substantial period of

time, from September 2012 through February 2014, approximately eighteen months.

Although respondent’s actions within this timeframe plainly evidenced a pattern of

very troubling conduct, the Commission did not find that such conduct was part of

a larger pattern that extended to other times during respondent’s life or judicial

career. Rather, the Commission found that respondent’s conduct was directly

attributable to the emotional distress caused by the break-up of his marriage of thirty-

plus years, his difficulty in accepting the dissolution of the marriage, and his desire

for reconciliation. It appears that once he accepted the end of his marriage, his



                                          11
pattern of harassment and stalking of his ex-wife ended, with the last reported

incident being in February of 2014, over three and a half years ago.

       (c) and (d) Respondent’s misconduct occurred outside of the courtroom and

in his private life.

       (e) and (f) Although coming at a somewhat late stage in the proceedings,

respondent filed into the record significant written admissions on the second day of

the hearing. As noted by the Hearing Officer, “the admissions show that JP Sachse

has taken responsibility for some of his most egregious conduct.” In his brief to the

Commission, respondent also agreed with the Hearing Officer’s conclusions of law

regarding some of the violations of the Code of Judicial Conduct and Louisiana

Constitution. Although respondent did not admit to all of the factual allegations or

all the violations of the Code of Judicial Conduct and Louisiana Constitution as

alleged in the Notice of Hearing, the Commission recognizes that respondent has a

right to defend himself against the allegations against him.

       Respondent appeared remorseful about his actions, apologized for them, and

testified that he should have acted differently. Nonetheless, respondent did not

appear to fully understand the seriousness of his misconduct, especially his

violations of criminal law and court-ordered protective orders. Respondent appeared

to overly rely on his distressed emotional state as an explanation (but not a

justification) for his actions. Although the Commissioners recognized that divorce

and marital issues can cause an individual to engage in conduct that he or she might

not otherwise engage in, it did not appear that respondent fully appreciated that as a

judicial officer, he is held to a higher standard than an average individual and that

his violations of the law and court orders are especially damaging to the respect for,

the integrity of, and the public’s confidence in this state’s judiciary.

       (g) Respondent has served as justice of the peace since 1996. At the time of

his unethical conduct, respondent was not a new justice of the peace and should have

                                           12
been more familiar with his ethical obligations pursuant to the Code of Judicial

Conduct and the Louisiana Constitution, as they relate to his out-of-court conduct.

       (h) Respondent has no reportable history of prior judicial misconduct.

       (i) Respondent’s actions have negatively impacted the integrity of and respect

for the judiciary. Respondent, a long-serving judicial officer, admitted that he

violated the criminal prohibitions against stalking and violation of protective orders.

It is especially damaging to the judiciary when a member of the judiciary ignores the

law and duly issued court orders. The public is expected to fully comply with the

law or suffer serious consequences. Members of the judiciary are no exception;

rather, they are held to a higher standard and expected to set the example. A failure

to duly comply with the law and court orders by a member of the judiciary simply

cannot be countenanced.

       The Commission pointed to this Court’s language in In re: Ellender, 04-2123,

pp. 8-9 (La. 12/13/04), 889 So. 2d 225, 231: “It is widely understood that judges

symbolize the law, and, accordingly, their actions reflect favorably or unfavorably

on the judicial system. As a public official, a judge’s behavior both on and off the

bench must comply with the highest of standards delineated in the Canons.”

Accordingly, “[a] criminal act for which any citizen may be punished by

imprisonment is much more serious when the conduct is that of a judge,” and such

conduct “is clearly prejudicial to the administration of justice and brings the judicial

office into disrepute.”    In re: Whitaker, 463 So. 2d 1291, 1303 (La. 1985)

(suspending judge for one year without pay for, among other things, smoking

marijuana on two occasions after becoming a judge and associating with prostitutes

and users and sellers of illegal drugs); see also In re: Soileau, 502 So. 2d 1083

(suspending a judge for six months without pay for, among other things, committing

a battery on a law enforcement official and disturbing the peace at a crawfish

festival).

                                          13
      (j) Although respondent, in his personal desire to reunite with his former wife,

seriously violated the Code of Judicial Conduct and the Louisiana Constitution, the

evidence does not indicate that he exploited his position in doing so.

      Based on these considerations, some of which the Commission regarded as

aggravating and some as mitigating, the Commission recommended that respondent

be suspended without pay for six months. The Commission also recommended that

respondent be ordered to reimburse and pay to the Commission $3,040.02 in costs.

In his brief to this Court, respondent accepted the recommendations of the

Commission, and agreed to abide by any sanctions imposed by this Court.


                                   DISCUSSION

      Article V, § 25(C) of the 1974 Louisiana Constitution provides the substantive

grounds for disciplinary action against a judge. The Code of Judicial Conduct

adopted by this court under its supervisory authority supplements the constitution's

substantive grounds for disciplinary action against a judge. In re Justice of the Peace

Franklin, 07-1425, p. 14 (La. 11/27/07), 969 So.2d, 591, 600. The Code is binding

on all judges, including justices of the peace. In re Justice of the Peace Myrty

Alfonso, 07-0120, p. 7 (La. 5/22/07), 957 So. 2d 121, 122, citing In re: Wilkes, 403
So. 2d 35, 40 (La.1981). “Violations of the Canons contained in the Code of Judicial

Conduct can serve as a basis for the disciplinary action provided for by Article V, §

25(C) of the Constitution.” Id., citing In re: McInnis, 00-1026, p. 1 (La.10/17/00),

769 So. 2d 1186, 1188 n. 2. This Court has stated:

      The Code of Judicial Conduct was enacted by this court pursuant to its
      constitutionally-granted supervisory authority over all lower courts.
      This constitutional grant of supervisory authority is plenary, unfettered
      by jurisdictional requirements, and exercisable at the complete
      discretion of the court. La. Const. art. V, § 5(A); Unwired Telecom v.
      Parish of Calcasieu, 03–0732, p. 8 (La.1/19/05), 903 So. 2d 392, 400
      (on reh'g). As explained above, the Code requires all judges, including
      justices of the peace, to comply with its requirements. Additionally, in
      La. R.S. 42:1167, the legislature has recognized that all judges, as
      defined by the Code of Judicial Conduct, shall be governed exclusively

                                          14
      by that Code. This statute, which became effective April 1, 1980,
      acknowledges this court's authority to provide the exclusive means by
      which judges' conduct is governed. See In re: Ellender, 04–2123, p. 6
      (La.12/13/04), 889 So. 2d 225, 230 (“The legislative statement in La.
      R.S. 42:1167 codifies our jurisprudence which provides that judges are
      governed exclusively by the Code, and the Code is not contrary to the
      Constitution's exclusive grant of authority to this Court in the realm of
      judicial misconduct.”).

      In re Justice of the Peace Larry Charles Freeman, 08-1820, p. 13-14
      (La. 12/2/08), 995 So. 2d 1197, 1206 (internal cites omitted).

      Furthermore, “a justice of the peace is governed by the same constitutions and

laws that govern all courts and judges of this state, and is bound to apply the law as

written by the legislature and construed by the various courts.” Alfonso, supra, citing

Wilkes, 403 So. 2d at 44. The charge against a judge must be proven by clear and

convincing evidence before this court can impose discipline. In re Hunter, 02-1975,

p. 4 (La. 8/19/02), 823 So. 2d 325, 328.

      Justice of the Peace Sachse was charged with violations of Canons 1 and 2A

of the Code of Judicial Conduct. Canon 1, “A Judge Shall Uphold the Integrity and

Independence of the Judiciary,” provides:

      An independent and honorable judiciary is indispensable to justice in
      our society. A judge should participate in establishing, maintaining, and
      enforcing, and shall personally observe, high standards of conduct so
      that the integrity and independence of the judiciary may be preserved.
      The provisions of this Code are to be construed and applied to further
      that objective. As a necessary corollary, the judge must be protected in
      the exercise of judicial independence.

Canon 2A, under the title “A Judge Shall Avoid Impropriety and the Appearance of

Impropriety in All Activities, provides that “[a] judge shall respect and comply with

the law and shall act at all times in a manner that promotes public confidence in the

integrity and impartiality of the judiciary.”

      Based upon our review of the record before us, we find there is clear and

convincing evidence that respondent has violated the Code of Judicial Conduct as

alleged herein. Respondent engaged in a repeated pattern of stalking and harassing

his ex-wife, resulting in numerous violation(s) of court protective orders, including

                                           15
a 2013 “no contact” order. Although respondent was never convicted, he was

arrested for these transgressions, and prosecution or conviction is not required to

find judicial misconduct.11 As the Commission duly noted, it is troublesome and

particularly damaging to the judiciary when a member of the judiciary ignores the

law and duly issued court orders. Furthermore, notwithstanding the emotional

turmoil of a divorce, his cumulative behavior over approximately 18 months is

inexcusable and unbecoming of the judiciary. While we acknowledge respondent

expressed remorse for his actions and he has had no further contact with his ex-wife

since 2014, this Court must hold him accountable for his actions, which fell below

the standard set forth in the Code of Judicial Conduct.

                                   CONCLUSION

       Upon review of the findings and recommendations of the Judiciary

Commission, and considering the record filed herein, we find respondent has

violated Canons 1 and 2A of the Code of Judicial Conduct, and hereby suspend

respondent without pay for six months.                 Respondent must also pay to the

Commission $3,040.02 in costs.




11
  As discussed in n. 8, supra, the plain language of the Louisiana Code of Judicial Conduct does
not require an actual conviction to find a violation of the same. See also In re Kuehnel, 49 N.Y.2d
465 (1980); In re Young, 522 N.E.2d 386 (Ind. 1988); and In re Fowler, 593 So. 2d 1043 (Fla.
1992).
                                                16
03/13/18



                 SUPREME COURT OF LOUISIANA

                          No. 2017-O-2008

       IN RE: JUSTICE OF THE PEACE JEFF SACHSE, WARD 1,
            LIVINGSTON PARISH, STATE OF LOUISIANA

             JUDICIARY COMMISSION OF LOUISIANA

JOHNSON, C.J., concurs.




                                 1